ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 and 03/15/2021 were filed and are being considered by the examiner.

Terminal Disclaimer
	The Terminal Disclaimer filed 12/13/2021 has been entered.

Claim Objections
Claims 15-20 are objected to because of the following informalities:  
In claim 15, the applicant refers to the planar coil of the induction receiver as “an induction receiver having a planar coil” and “the planar coil of the induction receiver”; the planar coil of the induction transmitter is referred to as “a/the planar coil of an induction transmitter” and “the induction transmitter having the planar coil.” While a careful reader can see how this claim is not indefinite per se, the Examiner requires consistency when referencing elements. Moreover, the Examiner prefers that each planar coil has an adjective for clarity, such as “first, second” or “a transmitter planar coil, a receiver planar coil”.  
. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15-18 and 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the lighting device of claim 19, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
In claim 15, the applicant claims only a water-tight housing having an induction receiver and an induction transmitter. The Specification however has abundantly directed this invention a retrofittable luminaire. In re Mayhew, Judge Baldwin cites Borowski regarding the distinction between 35 USC 112 enablement versus indefiniteness: “if the "enabling" disclosure of a specification is not commensurate in 
The Examiner does not believe the instant disclosure is enabled for any underwater induction lacking an illumination source, but rather enabling support is only provide for that of a luminaire. Appropriate correction is required. 
Claims 16-18 and 20 are further rejected for depending on claim 15. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 15, line 7, the applicant recites the limitation of “the moisture-tight housing”; this limitation lacks proper antecedent basis. For purposes of examination, the Examiner will interpret “a moisture-impervious housing structure” 
Claims 16-20 are further rejected for depending on claim 1. 

In regard to claim 18, lines 1-3, the applicant recites “when the portion of the induction transmitter housing the planar coil is positioned within an interior recess in the sidewall of the moisture-tight housing, wherein…” This limitation is indefinite. Simply, the applicant has recited the condition of “when”, and then failed to close the conditional. There is no structure or condition required by the claim, and thus no patentable weight can be given to the limitation. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutchings (US 2006/0101567 A1).
In regard to claim 15, Hutchings disclose an induction system for use in a high-moisture environment, the system comprising: 
(107) having a planar coil to receive an induction signal from a planar coil of an induction transmitter (102), whereby the planar coil of the induction receiver is in electrical communication with an electrical load through the planar coil of the induction transmitter; and 
a moisture-impervious housing structure (106) in which the induction receiver is positioned, the moisture-tight housing having a sidewall thereof (the side of 106 which is received in the recess of 104), wherein at least a portion of the induction transmitter having the planar coil is positionable (interpreted as “capable of being positioned”, not “configured to be positioned”—the hot tub is capable of being pick up and being positioned with the sidewall of 106) in substantial contact with the sidewall during transmission and reception of the induction signal. (Figure 1 and 2; see at least [0013]-[0016])

	In regard to claim 18, Hutchings disclose when the portion of the induction transmitter housing the planar coil is positioned within an interior recess in the sidewall of the moisture-tight housing (see 112b, above), wherein a forward surface of each of the planar coils of the induction receiver and the induction transmitter are positioned parallel and co-axial to one another. (Figure 1 and 2; see at least [0013]-[0016])

	In regard to claim 19, Hutchings disclose an electrically powered lighting device (108) connectable to the moisture-impervious housing structure, wherein a power supply of the electrically powered device is provided through the induction transmitter and the induction receiver. (Figure 1 and 2; see at least [0013]-[0016])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings (US 2006/0101567 A1).
	In regard to claim 16, Hutchings fail to explicitly disclose that the first and second planar coils share a resonant frequency. However, resonant inductive coupling has been known since the late 19th century, and it would have been obvious to one of ordinary skill in the art at the time of filing to match the resonant frequency of the first and second planar coils in order to provide a bandpass filter to the circuit and to optimize the energy transfer capacity. 

Allowable Subject Matter
Claim(s) 1-14 is/are allowed.
The following is an examiner's statement of reasons for identifying allowable subject matter: 
In regard to claim 1, the prior art taken as a whole does not show nor suggest a retrofittable underwater induction luminaire system, comprising an induction transmitter having a first planar coil, a transmitter coupling structure housing the as specifically called for the claimed combinations.
The closest prior art, Hutchings (US 2006/0101567 A1), does not include a retrofittable underwater induction luminaire system, wherein the transmitter coupling structure is configured to be received with at least one of an interior of an underwater wall fitting or an interior of an underwater lighting niche, and wherein both the first planar coil of the induction transmitter and the second planar coil of the induction receiver are positioned at least partially within the interior of the underwater wall fitting or the interior of the underwater lighting niche as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Hutchings reference in the manner required by the claims. 
In regard to claim 8, the prior art taken as a whole does not show nor suggest an induction lighting system for use in high-moisture environments, comprising an aquatic body, an induction luminaire, comprising an induction transmitter having a first planar coil, a transmitter coupling structure housing the induction transmitter, a light module, an induction receiver having a second planar coil to receive an induction signal from the first planar coil, wherein the induction receiver is in electrical communication with the light module, and wherein the induction receiver provides power from the received induction signal to the light module, and a receiver coupling structure housing the induction receiver, the receiver coupling structure being moisture-impervious, wherein the first planar coil of the induction transmitter is configured to be positioned substantially parallel and co-axial with the second planar coil of the induction receiver, a power source in electrical communication with the induction luminaire, and at least one of a wall fitting and a lighting niche, located at a wall or floor of the aquatic body, wherein both the first planar coil of the induction transmitter and the second planar coil of the induction receiver are positioned at least partially within the interior of the underwater wall fitting or the interior of the underwater lighting niche as specifically called for the claimed combinations.
The closest prior art, Hutchings (US 2006/0101567 A1), does not include at least one of a wall fitting and a lighting niche, located at a wall or floor of the aquatic body, wherein both the first planar coil of the induction transmitter and the second planar coil of the induction receiver are positioned at least partially within the interior of the underwater wall fitting or the interior of the underwater lighting niche as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Hutchings reference in the manner required by the claims. 
To clarify the record and indicated allowable subject matter, parent application 16/502,748 was allowed based on the implementation of retrofittable apparatus. Spas (i.e. hot-tubs) of a particular generation disposed their underwater illumination sources through holes, or rather as claimed a “wall fitting” or “lighting niche”, in the side wall of the tub. To overcome the inherent problems in compromising the sidewall of an aquatic vessel, the closest prior art Hutchings discloses a water-tight planar induction powered light source whose induction transmitter is formed integrally with the tub sidewall. Hutchings does not teach a retrofittable structure however—further, where a “wall fitting” or “lighting niche” is interpreted from the record as a compromised portion of the spa’s sidewall wall for either fluid intake/exhausts or illumination, it is instantly apparent then that Hutchings does not also teach a wall fitting nor a lighting niche. As such, while claim 1 further recites a “retrofittable” structure in the preamble, which is indeed given weight, both claim 1 and claim 8, as well as objected to dependent claims 17 and 20, below, have a requirement that the induction transmitting and receiver housings are disposed to a degree within either a wall fitting or lighting niche, and this is clearly not taught by Hutchings—the Examiner has no motivation to modify the prior art to reject claim 1 and claim 8 as any such modification would require substantial undue reconstruction. In regard to the Terminal Disclaimer requirement, as properly filed 12/13/2021, the parent and child applicants share the same allowable subject matter being directed to the same invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Amor et al (US 7,722,216 B2) disclose an LED light.
Lakirovich et al (US 8,502,464 B2) disclose an underwater lighting system.
Li (US 2016/0323952 A1) disclose a lighting device.
Robbins et al (US 4,782,430) disclose a light conduit.
Wambugu Ngahu (US 2019/0334368 A1) disclose a power transmission unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        

/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875